           Case 1:20-cv-00103-AWI-SAB Document 43 Filed 05/29/20 Page 1 of 3


 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA
 7

 8   THERESA BROOKE,                                    CASE NO. 1:20-CV-0103 AWI SAB
 9                         Plaintiff
                                                        ORDER ON MOTION TO CONSIDER
10                  v.                                  SUPPLEMENTAL EVIDENCE, ORDER
                                                        VACATING HEARING, ORDER
11   SUPERB HOSPITALITY, LLC, d/b/a                     SETTING NEW BRIEFING SCHEDULE,
     Fairfield Inn & Suites Selma/Kingsburg,            and ORDER ADMINISTRATIVELY
12                                                      DENYING MOTIONS
                           Defendants
13
                                                        (Doc. Nos. 35, 39, 40, 41)
14

15

16         This is an Americans with Disabilities Act (and related state law claims) brought by
17 Plaintiff Theresa Brooke (“Brooke”) against Defendant Superb Hospitality, LLC (“Superb”) in

18 connection with the attempted on-line rental of a hotel room. This has been an exceptionally

19 contentious case. Currently before the Court are Brooke’s motion for sanctions (Doc. No. 34) and

20 five motions by Superb: a combined Rule 12(b)(1) and Rule 56 motion, two supplemental

21 motions related to the original Rule 12(b)(1)/Rule 56 motion, a motion for the Court to accept the

22 supplemental motions, and a Rule 11 motion for sanctions. Hearing on all of the motions is set for

23 June 22, 2020.

24         With respect to the motion to accept supplemental motions, Superb’s counsel explains that
25 the first supplemental motion was filed in order to provide the Court with documents/evidence that

26 were omitted from the original Rule 12/Rule 56 motion through illness and mistake of counsel.
27 See Doc. No. 41. Superb points out that the original Rule 12/Rule 56 motion referenced exhibits

28 and SUF’s (statement of undisputed facts), but the exhibits and the statement of facts were not
           Case 1:20-cv-00103-AWI-SAB Document 43 Filed 05/29/20 Page 2 of 3


 1 provided. See id. With respect to the second supplemental motion, Superb explains that the

 2 second supplement deals with matters and information that arose after the filing of the original

 3 Rule 12/Rule 56 motion. See id.

 4          The issues raised in Superb’s Rule 12/Rule 56 motion and supplements relate to mootness,
 5 a jurisdictional issue. North Carolina v. Rice, 404 U.S. 244, 246 (1971) (“Mootness is a

 6 jurisdictional question because the Court ‘is not empowered to decide moot question or abstract

 7 propositions.’” (citation omitted)); see also Oliver v. Ralphs Grocery Co., 654 F.3d 903, 905 (9th

 8 Cir. 2011). Brooke has already filed an opposition to Superb’s original Rule 12/Rule56 motion,

 9 even though the hearing is not until June 22, 2020. Nevertheless, considering the importance of

10 the jurisdictional matters raised, as well as the fact that Superb filed its motions relating to

11 supplementation about a month before the scheduled hearing, the Court finds that the appropriate

12 course is to grant Superb’s motion to consider the two supplements, vacate the June 22 hearing

13 date, and reset all pending motions to a new date. Cf. Fed. R. Civ. P. 12(h)(3) (providing for

14 jurisdictional challenges to be made at any time); Bechtel v. Liberty Nat’l Bank, 534 F.2d 1335,

15 1341 n.8 (9th Cir. 1976) (holding that Rule 12(h)(1) “does not in any way prevent a judge in his

16 discretion from permitting a party to expand the grounds of motion well in advance of a

17 hearing.”). Further, the Court will administratively deny all pending Rule 12/Rule 56 related

18 motions and require Superb to file a new fully self-contained/consolidated Rule 12/Rule 56

19 motion. Brooke will be permitted to file an amended opposition to the new consolidated Rule

20 12/Rule 56 motion.

21

22                                                 ORDER
23          Accordingly, IT IS HEREBY ORDERED that:
24 1.       Defendant’s motion to consider supplemental matters (Doc. No. 41) is GRANTED;
25 2.       Defendant’s Rule 12/Rule56 motion (Doc. No. 35), first supplemental motion (Doc. No.
26          39), and second supplemental motion (Doc. No. 40) are ADMINISTRATIVELY
27          DENIED;
28 4.       By 10:00 a.m. on June 2, 2020, Defendant shall file a consolidated Rule 12/Rule 56

                                                       2
          Case 1:20-cv-00103-AWI-SAB Document 43 Filed 05/29/20 Page 3 of 3


 1        motion;
 2 5.     Brooke shall file an opposition to the consolidated Rule 12/Rule 56 motion on or by June
 3        22, 2010;
 4 6.     Superb shall file a reply to the opposition to the consolidated Rule 12/Rule 56 motion on or
 5        by July 2, 2020;
 6 5.     The June 22, 2020 hearing on all pending motions is VACATED;
 7 6.     Hearing on Brooke’s motion for sanctions (Doc. No. 34), Superb’s motion for sanctions
 8        (Doc. No. 42) and the consolidated Rule 12/Rule 56 motion is RESET to July 13, 2020 at
 9        1:30 p.m.; and
10 7.     Oppositions and replies to the two sanctions motions may be filed within the time limits set
11        by Local Rule 230.
12
     IT IS SO ORDERED.
13

14 Dated: May 28, 2020
                                              SENIOR DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   3
